Citation Nr: 1725434	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  12-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to specially adapted housing or home adaptation grant.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to June 1996 and from January 2004 to March 2005.  He received the Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned at a hearing at the RO in July 2013. A transcript of the hearing is of record.

This appeal was previously remanded by the Board in May 2014 for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to: the loss or permanent loss of use of one or both lower extremities; the loss or permanent loss of use of one or both upper extremities, such as to preclude use of the arms at or above the elbows; blindness in both eyes plus the loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity with residuals of organic disease or injury; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity; full thickness or subdermal burns resulting in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk; or amyotrophic lateral sclerosis (ALS).

2.  The Veteran's service-connected disabilities have not resulted in permanent and total disability due to: service-connected disabilities that have resulted in the loss or loss of use of both hands; blindness in both eyes with a visual acuity of 5/200 or less; deep partial thickness or subdermal burns resulting in contractures with limitation of motion of one or more extremities or the trunk; residuals of an inhalational injury; or a service-connected disability which results in blindness in both eyes.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§  3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In a May 2010 letter, the RO provided the Veteran with VCAA notice.  Moreover, with respect to the claims decided herein, the Veteran has not alleged lapse by VA in fulfilling its duty notify or assist in the development of his claims, and review of the record fails to reveal any deficiency.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Special Home Adaptation/Specially Adapted Housing

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is provided for a veteran who is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Effective October 25, 2010, 38 C.F.R. § 3.809 was expanded to provide eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) for veteran's entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

on December 3, 2013; 38 C.F.R. § 3.809 was further expanded to provide eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) for veterans who are service-connected for ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2016). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c) (2016).

Service connection is in effect for multiple disabilities resulting in a 100 percent combined schedular evaluation and special monthly compensation at the housebound rate.  The Veteran is service connected for the following: post-traumatic stress disorder; residuals of a gunshot wound to the right shoulder; lumbosacral strain with lumbar disc herniation and degenerative disc disease (DDD); tinnitus; a left hand disability; right knee osteoarthritis; right ankle strain; and facial shrapnel wound.

In January 2008, the Veteran was prescribed a manual wheel chair. See January 2008 PM & RS Consult.  During the consultation, the provider noted an impression of mechanical mid and low back pain with a history of mild degenerative disc disease.  Id.  He also noted that there was likely a component of psychogenic overlay.  Id.  While the provider prescribed a wheel chair for the Veteran, he cautioned that dependence on the chair would only worsen the Veteran's disability.  Id.  The Veteran reported that the wheel chair would only be used in lieu of prolonged ambulation (which had previously caused back pain).  Id.  

The Veteran's post treatment records show that he regularly complained of right knee and ankle pain while walking.  See generally November 2010 Physical Medicine Rehab Note; January 2011 Ambulatory Care Visit Note; March 2011 PM&RS Treatment Plan.  The Veteran was prescribed a right knee brace in February 2011 for his claimed patellar instability.  See February 2011 Orthopaedics-Clinic Note.  However, after physical examination, the Chief of Orthopedics indicated that there was no evidence of patellar instability of the right knee but rather the Veteran's pain was caused by quad inhibition.  See id.  

The Veteran was repeatedly referred to physical therapy to improve muscle movement and strength of the right quad and knee.  See generally November 2010 Physical Medicine Rehab Note; January 2011 Ambulatory Care Visit Note; March 2011 PM&RS Treatment Plan.  Additionally, the Veteran was taught to use Leukotape to stabilize his claimed knee instability as an alternative to utilizing a knee brace.  See generally id.  The Veteran was advised to move his right knee as much as possible and to avoid using the knee immobilizer.  See November 2010 Orthopedic Surgery Outpatient Note. 

During a February 2011 Physical Medicine and Rehab Services appointment, the Veteran reported dependence on a wheelchair for community ambulation and the use of a straight cane for short distance and home ambulation.  A VA examiner in August 2014 noted that the Veteran used the cane due to back pain.  After evaluation, the examiner opined that, impairment from the thoracolumbar spine and/or lower extremity conditions, was not such that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Id. 

The record does not show that the Veteran is blind in both eyes, has residuals of an organic disease or injury, loss or loss of use of either upper extremity, has a disability from burns, or ALS.   He contends that the service connected ankle, knee and back disabilities cause loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b). 

A September 2014 VA examination showed normal strength and sensation in the ankle and knee without any painful motion but the range of forward flexion of the back was to 80 degrees with 90 being normal.  An MRI from the previous year was reviewed and it showed that there was no back, knee or other extremity brace.  The ankle and left knee reflexes were absent.  The Veteran reported the use of a cane for back pain.  It was also noted that he had undergone recent ankle surgery due to complaints of ankle instability and was found to have a torn retinaculum.

Although, the Veteran has at times used braces, canes, and even a wheelchair; the 2014 VA examination showed little disability in the knee, ankle or back; and the examiner concluded that the Veteran did not have disability that equated to loss of use.  Therefore, the criteria for eligibility for specially adapted housing are not met under any of the regulations in effect during the pendency of this appeal.  38 U.S.C.A. § 2101 (a); 38 C.F.R. § 3.809.  The weight of the evidence is against the grant of specially adapted housing.

III. Special Home Adaptation Grant Under 38 U.S.C.A. § 2101 (b) and 38 C.F.R. § 3.809a 

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809(b) (2009). 

Effective October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016). 

The Veteran is not entitled to compensation for permanent and total disability for any of the disabilities listed in 38 C.F.R. § 3.809a (b).  Furthermore, the record does not show, nor does the Veteran assert, that he has anatomical loss or loss of use of both hands.  He does not have a disability from burns or residuals of an inhalation injury.  The Veteran does not have blindness in both eyes. 

Therefore, the criteria for a special home adaptation grant are not met under any of the regulations in effect during the pendency of this appeal.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a. 

Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. § 3.809a (b), there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to specially adapted housing; or a special home adaptation grant is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


